 Case 8:20-cv-01090-MSS-CPT Document 1 Filed 05/11/20 Page 1 of 3 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 JACQUELINE BENNETT,

                 Plaintiff,
           v.                                         CASE NO.: 8:20-cv-01090

 TRUEACCORD CORP.,

             Defendant.
 ____________________________________/


                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that on this date, Defendant TrueAccord Corp. hereby removes

the above-captioned matter to this Court from the County Court of the Thirteenth Judicial Circuit

In and For Hillsborough County, Florida, Small Claims Division and in support thereof avers as

follows:

       1.       TrueAccord Corp. is a Defendant in a civil action originally filed on or about March

26, 2020, in the County Court of the Thirteenth Judicial Circuit In and For Hillsborough County,

Florida, Small Claims Division titled Jacqueline Bennett v. TrueAccord Corp. and docketed to

Case No. 20-CC-020679.

       2.       This removal is timely under 28 U.S.C. § 1446(b). Defendant received service of

process on April 9, 2020.

       3.       Pursuant to 28 U.S.C. § 1446, attached hereto as Exhibit A are copies of all process,

pleadings and orders Defendant received in the state court action.

       4.       The United States District Court for the Middle District of Florida, Tampa Division

has original jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that Plaintiff has filed




                                                  1
 Case 8:20-cv-01090-MSS-CPT Document 1 Filed 05/11/20 Page 2 of 3 PageID 2



claims against Defendant alleging violations of the Fair Debt Collection Practices Act, 15 U.S.C.§

1692, et seq.

       5.       On this date, Defendant has provided notice of this removal to all parties and to the

County Court of the Sixth Judicial Circuit In and For Hillsborough County.

       WHEREFORE, Defendant TrueAccord Corp. removes this case to the United States

District Court for the Middle District of Florida, Tampa Division.

                                       Respectfully submitted,

                                       MESSER STRICKLER, LTD.

                               By:     /s/ Lauren M. Burnette
                                       LAUREN M. BURNETTE, ESQUIRE
                                       FL Bar No. 0120079
                                       NICOLE D. SAUNDERS, ESQUIRE
                                       FL Bar No. 0125119
                                       12276 San Jose Blvd.
                                       Suite 718
                                       Jacksonville, FL 32223
                                       (904) 527-1172
                                       (904) 683-7353 (fax)
                                       lburnette@messerstrickler.com
                                       nsaunders@messerstrickler.com
                                       Counsel for Defendant

Dated: May 11, 2020




                                                  2
 Case 8:20-cv-01090-MSS-CPT Document 1 Filed 05/11/20 Page 3 of 3 PageID 3




                              CERTIFICATE OF SERVICE

       I certify that on May 11, 2020, a true copy of the foregoing document was served as

follows:

 Via Email and U.S. Mail, Postage Prepaid       Via Electronic Service
 Thomas M. Bonan, Esq.                          Clerk of Court
 Seraph Legal, P.A.                             Hillsborough County
 2002 E. 5th Ave.                               800 East Twiggs St.
 Suite 104                                      Tampa, FL 33602
 Tampa, FL 33605
 TBonan@SeraphLegal.com
 Counsel for Plaintiff




                                   MESSER STRICKLER, LTD.

                            By:    /s/ Lauren M. Burnette
                                   LAUREN M. BURNETTE, ESQUIRE
                                   FL Bar No. 0120079
                                   NICOLE D. SAUNDERS, ESQUIRE
                                   FL Bar No. 0125119
                                   12276 San Jose Blvd.
                                   Suite 718
                                   Jacksonville, FL 32223
                                   (904) 527-1172
                                   (904) 683-7353 (fax)
                                   lburnette@messerstrickler.com
                                   nsaunders@messerstrickler.com
                                   Counsel for Defendant

Dated: May 11, 2020




                                            3
